UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 12-7833


EDWARD B. JONES,

                Petitioner - Appellant,

          v.

ED WILSON,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (1:12-cv-00943-JCC-JFA)


Submitted:   February 26, 2013            Decided:   February 28, 2013


Before MOTZ, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Edward B. Jones, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Edward   B.    Jones,     a    federal    prisoner,    appeals      the

district court’s order construing his 28 U.S.C.A. § 2241 (West

2006 & Supp. 2012) petition as a 28 U.S.C.A. § 2255 (West Supp.

2012) motion and dismissing it as an unauthorized, successive

motion.        We have reviewed the record and find no reversible

error.    Accordingly, although we grant leave to proceed in forma

pauperis,      we   affirm     for   the     reasons    stated   by   the    district

court.    See Jones v. Wilson, No. 1:12-cv-00943-JCC-JFA (E.D. Va.

Sept. 26, 2012).             We dispense with oral argument because the

facts    and    legal   contentions          are   adequately    presented    in   the

materials      before   this     court       and   argument   would   not    aid   the

decisional process.



                                                                             AFFIRMED




                                              2